I dissent. This is an action in claim and delivery to recover a diamond ring. Dr. T.C. *Page 18 
Holman was the owner of a diamond ring. Dr. Holman died and after his death the ring was found by the plaintiff, the administrator of his estate, in the possession of Miss M. Eileen Farrell. Miss Farrell claims to be the owner of the ring, as a gift from Dr. Holman, and refused to deliver the possession. When the case was called for trial the plaintiff moved for a continuance on the ground of the absence of a material witness. The motion was refused, and this refusal of a continuance forms the basis of the first exception.
1. The motion was in the discretion of the trial Judge, and we do not see that he abused his discretion. There was no attempt to subpoena the witness until the day of the trial. The plaintiff claims that he did not know that the witness was going away. It was his duty to know that the witness was not going away, or to take no chances by issuing a timely subpoena. This exception should be overruled.
2. The plaintiff attempted to introduce a statement of an absent witness in which the witness stated that Miss Farrell had admitted that Dr. Holman had only lent the ring to her. This part of the statement was stricken out, because it was a conclusion and not statement of fact. His Honor was right. One man might consider a statement an admission and another might not. There was no attempt to show the words used, and this exception should be overruled.
3. The third and last exception contains about two pages of Judge Whaley's charge and assigns two errors:
(a) "That said charge was prejudicial to the plaintiff, in that it conveyed to the jury the impression that the mere passing by manual delivery of personal property from one person to another would, in law, constitute a gift without other facts to establish the same." His Honor charged: *Page 19 
"What were the circumstances surrounding it? If it was such that it was a gift, why, that gift cannot be rescinded. But if those circumstances were reasonably sure that there was a stipulation between the parties that it was to be a loan, then it would be a loan and it would take something thereafter to turn it into a gift."
This assignment of error should not be sustained.
(b) The second assignment of error is that his Honor charged the jury that the nature of Miss Farrell's possession was fixed at the time of delivery. This was more favorable to the plaintiff than he was entitled to. If Dr. Holman intended to give the ring to Miss Farrell at the time of the delivery, then nothing that he could do subsequently could convert it into a loan. If he intended at the time of the delivery to make a loan and retained the title in himself, he could subsequently release his title and convert the loan into a gift. This assignment of error should not be sustained.
I think the judgment appealed from should be affirmed.
MR. JUSTICE WATTS concurs.